                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

JUDY K. WILKINS,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Case No. CIV-19-402-G
                                             )
GREENS SERVICE COMPANY,                      )
LLC, and THE GREENS                          )
COUNTRY CLUB, LLC,                           )
                                             )
       Defendants.                           )

                                        ORDER

       Now before the Court is Plaintiff’s Motion to Strike Affirmative Defenses (Doc.

No. 13). Defendants have jointly responded (Doc. No. 15), and Plaintiff has replied (Doc.

No. 16). Having reviewed the parties’ submissions and the relevant record, the Court

denies Plaintiff’s Motion.

                                      BACKGROUND

       In this action, Plaintiff brings claims of unpaid overtime in violation of the Fair

Labor Standards Act (“FLSA”) and age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”) and the Oklahoma Anti-Discrimination Act

(“OADA”). Defendants jointly filed their answer to the complaint on May 24, 2019. See

Doc. No. 11. In her Motion, Plaintiff argues that the defenses set forth in paragraphs 31,

35, 36, 37, and 41 of the Defendants’ Answer should be stricken as “legally deficient or

insufficiently pled.” Pl.’s Mot. at 2. These defenses allege:

           31. The Greens acted in good faith and with a good faith belief that its
       actions relative to Plaintiff were lawful.
          ....

           35. The decisions and actions taken by The Greens were not willful, but
       were taken in good faith and based upon a reasonable belief that all such
       actions did not violate the Fair Labor Standards Act, or other applicable laws
       or regulations, and should not subject it to liquidated damages.

           36. The Greens denies liability, and alternatively asserts that The Greens
       acted in good faith and on reasonable grounds at all times, and thus, cannot
       be liable for liquidated damages under the FLSA.

           37. The claims asserted are precluded because Plaintiff was exempt from
       the overtime requirements of the Fair Labor Standards Act. In light of the
       duties requested of and/or performed by Plaintiff, Plaintiff is exempt as,
       without limitation, a bona fide administrative employee.

          ....

           41. The Greens reserves the right to amend this Answer to assert any
       counterclaims or additional defenses, including in particular those defenses
       set forth in Fed. R. Civ. P. 8(c), when and if, in the course of its investigation,
       discovery, or preparation for trial, it becomes appropriate to assert such
       defenses.

Answer (Doc. No. 11) at 5-7.

       Defendants respond that the Twombly/Iqbal standard does not apply to affirmative

defenses and that the challenged defenses provide Plaintiff with fair notice of what defenses

and affirmative defenses Defendants will pursue.

                                   STANDARD OF DECISION

       Rule 8 of the Federal Rules of Civil Procedure prescribes that, when responding to

a pleading, a party must “state in short and plain terms its defenses to each claim asserted

against it,” Fed. R. Civ. P. 8(b)(1)(A), and must “affirmatively state any avoidance or

affirmative defense,” Fed. R. Civ. P. 8(c)(1). Under Rule 12(f) of the Federal Rules of

Civil Procedure, a court may “strike from a pleading an insufficient defense . . . .” Fed. R.

                                               2
Civ. P. 12(f). Rule 12(f) relief, however, is generally considered a drastic remedy and is

disfavored. See Knighten v. Allstate Ins. Co., No. CIV-17-683-D, 2018 WL 718533, at *2

(W.D. Okla. Feb. 5, 2018).

       The Tenth Circuit has not expressly addressed whether the Twombly/Iqbal standard

governs affirmative defenses, and judges within this judicial district have reached different

conclusions. See Bors v. Okla. ex rel. Bd. of Regents for Reg’l Univ. Sys. of Okla., No.

CIV-18-1235-R, 2019 WL 1177984, at *2 n.1 (W.D. Okla. Mar. 13, 2019) (collecting

cases). Absent any controlling authority, the Court declines to apply the Twombly/Iqbal

pleading standard to affirmative defenses. The Court is guided by the considerations

outlined in 5C Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure, §

1381 (3d ed. 2019), which provides that “[t]he better view is that the plausibility standard

only applies to the pleading of affirmative claims for relief, given that [Twombly and Iqbal]

were interpreting the ‘showing’ language of Rule 8(a)(2)—language that does not appear

in Rule 8(b) or Rule 8(c)—and given the different circumstances facing claimants (who

have months or years to prepare their claims) compared with those facing respondents to

claims (who typically have a few weeks to prepare a response).” See also Creative

Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1076 (10th Cir. 2009) (post-Twombly

decision stating that “the liberal pleading rules established by the Federal Rules of Civil

Procedure apply to the pleading of affirmative defenses,” and courts should therefore

“avoid hypertechnicality in pleading requirements and focus, instead, on enforcing the

actual purpose of [Rule 8(c)],” which is “simply to guarantee that the opposing party has



                                             3
notice” (internal quotation marks omitted)); Stapp v. Curry Cty. Bd. of Cty. Comm’rs, 672

F. App’x 841, 846 (10th Cir. 2016) (same).

       In view of these considerations, the Court concludes that “at least in the ordinary

circumstance, a more abbreviated statement of the defense, considered in context with the

complaint to which the defenses are addressed, will sufficiently apprise a party of the nature

of the defense for pleading purposes.” Henson v. Supplemental Health Care Staffing

Specialists, No. CIV-09-0397-HE, 2009 WL 10671291, at *1 (W.D. Okla. July 30, 2009).

A bare, laundry-list recitation of inapplicable defenses, however, is clearly improper. See

Fed. R. Civ. P. 11(b)(2) (cautioning that defenses should be “warranted”).

                                         DISCUSSION

       Plaintiff first objects to Defendants’ allegations of “good faith,” which appear in

paragraphs 31, 35, and 36 of their Answer. See Pl.’s Mot. at 10-12. Plaintiff argues that,

due to the lack of factual support, it is unclear whether Defendants are raising a good faith

defense “to liability, damages, or both.” Id. at 10-11. Plaintiff similarly contends that

Defendants failed to provide sufficient facts supporting their defense that Plaintiff is

exempt as a “bona fide administrative employee.” Pl.’s Mot. at 12-14. Based upon the

standard discussed above, the Court finds that Defendants’ articulation of these defenses

satisfies the requirements of Rule 8, as the defenses contain sufficient detail to notify

Plaintiff of their nature and their relationship to Plaintiff’s claims.

       Plaintiff next objects that Defendants are improperly seeking to reserve an

unconditional right to assert unspecified defenses at a later date. Plaintiff points to

Defendants’ statement in paragraph 37 that “Plaintiff is exempt as, without limitation, a

                                               4
bona fide administrative employee,” Pl.’s Mot. at 13-14 (emphasis added), and to

Defendants’ statement in paragraph 41 that “[Defendants] “reserve[] the right to amend

[their] Answer to assert any counterclaims or additional defenses,” Answer at 6-7; see Pl.’s

Mot. at 14. Defendants’ right to amend their pleading to assert additional defenses is

governed by Rule 15 of the Federal Rules of Civil Procedure, as Defendants acknowledge

in their Response. See Def.’s Resp. at 12. Because Defendants do not expressly seek to

contravene Rule 15 requirements, the Court interprets Defendants’ statements as merely

reservations of the right to seek leave to amend under Rule 15 (though such reservation has

no practical effect).

                                       CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Strike Affirmative Defenses with

Authority (Doc. No. 13) is DENIED.

       IT IS SO ORDERED this 29th day of August, 2019.




                                             5
